OPINION — AG — WHERE A DEPARTMENT OF PUBLIC SAFETY EMPLOYEE SEPARATES HIS EMPLOYMENT FROM THE DEPARTMENT HE IS NO LONGER ELIGIBLE FOR PARTICIPATING MEMBERSHIP IN THE RETIREMENT PLAN PROVIDED BY THE DEPARTMENT OF PUBLIC SAFETY NOR IS HE ELIGIBLE TO CONTINUE AS A MEMBER OF THE GROUP HEALTH LIFE INSURANCE PLAN. HIS EMPLOYMENT STATUS ENDED UPON SEPARATION REGARDLESS OF ANY ACCRUED LEAVE BENEFITS TO WHICH HE MIGHT BE ENTITLED. CITE: 74 O.S. 1971 1303 [74-1303](B), 74 O.S. 1971 1302 [74-1302] [74-1302], 47 O.S. 1975 Supp., 2-302 [47-2-302] 47 O.S. 1971, 2-301 [47-2-301], OPINION NO. 70-242 (JAMES H. GRAY)